
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11


[As amended through September 26, 2003]

CONFIDENTIAL

(Date)

[                        ]

Dear [            ]:

        Boise Cascade Corporation (the "Company") considers it essential to the
best interests of its stockholders to foster the continuous employment of key
management personnel in the event a change in control of the Company is
threatened or occurs. In this regard, the Board of Directors of the Company (the
"Board") recognizes that the possibility of a change in control may exist and
that the uncertainty and questions which this possibility may raise among
management could result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders.

        The Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including yourself, to their assigned duties without
distraction in the face of the possibility of a change in control of the
Company, although no such change is now contemplated.

        In order to induce you to remain in the employ of the Company in the
face of a change in control of the Company, the Company agrees that you shall
receive the severance benefits set forth in this letter agreement if your
employment with the Company is terminated before or after a "change in control
of the Company" (as defined in Section 2) under the circumstances described
below.

        1.     Term of Agreement. This Agreement amends, supersedes, and
restates in its entirety the Agreement between you and the Company
dated                        . This amendment is effective on the date hereof
and shall continue in effect through [            ]; provided that on January 1,
[    ] and on each January 1 thereafter, the term of this Agreement shall
automatically be extended so as to terminate on the 3rd anniversary of such
date, unless, not later than September 30 of the preceding year, the Company
shall have given notice not to extend this Agreement. However, if a change in
control of the Company occurs during the term of this Agreement, this Agreement
shall continue in effect for a period of not less than 24 months after the month
in which the change in control of the Company occurred.

        2.     Change in Control.

        A.    A "change in control of the Company" shall be deemed to have
occurred if an event set forth in any one of the following paragraphs occurs:

        (1)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Subsection 2.A(3)(i) of this Agreement shall not be deemed to be a
change in control of the Company; or

        (2)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent

--------------------------------------------------------------------------------




solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved (the
"Continuing Directors"); or

        (3)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Subsection 2.A(3)(i) of this Agreement shall not be
deemed to be a change in control of the Company; or

        (4)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.A(3) which is not a change in
control of the Company solely due to the operation of Subsection 2.A(3)(i)(a)
will nevertheless constitute a change in control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        Notwithstanding the foregoing, any event or transaction which would
otherwise constitute a change in control of the Company (a "Transaction") shall
not constitute a change in control of the Company for purposes of your benefits
under this Agreement if, in connection with the Transaction, you participate as
an equity investor in the acquiring entity or any of its affiliates (the
"Acquiror"). For purposes of the preceding sentence, you shall not be deemed to
have participated as an equity investor in the Acquiror by virtue of
(a) obtaining beneficial ownership of any equity interest in the Acquiror as a
result of the grant to you of an incentive compensation award under one or more
incentive plans of the Acquiror (including but not limited to the conversion in
connection with the Transaction of incentive compensation awards of the Company
into incentive compensation awards of the Acquiror), on terms and

--------------------------------------------------------------------------------




conditions substantially equivalent to those applicable to other executives of
the Company immediately prior to the Transaction, after taking into account
normal differences attributable to job responsibilities, title, and the like;
(b) obtaining beneficial ownership of any equity interest in the Acquiror on
terms and conditions substantially equivalent to those obtained in the
Transaction by all other stockholders of the Company; or (c) having obtained an
incidental equity ownership in the Acquiror prior to and not in anticipation of
the Transaction.

        B.    For purposes of this Agreement, a "potential change in control of
the Company" shall be deemed to have occurred if (1) the Company enters into an
agreement, the consummation of which would result in the occurrence of a change
in control of the Company, (2) the Company or any Person publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a change in control of the Company; (3) any Person becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 9.5% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities, provided that securities acquired directly from the Company shall
not be included unless the Person acquires additional securities which, when
added to the securities acquired directly from the Company, exceed 9.5% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities); or (4) the Board adopts a
resolution to the effect that a potential change in control of the Company for
purposes of this Agreement has occurred. You agree that, subject to the terms
and conditions of this Agreement, in the event of a potential change in control
of the Company, you will at the option of the Company remain in the employ of
the Company until the earlier of (a) the date which is 6 months from the
occurrence of the first potential change in control of the Company, or (b) the
date of a change in control of the Company.

        C.    For purposes of this Agreement, "Beneficial Owner" shall have the
meaning set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the "Exchange Act").

        D.    For purposes of this Agreement, "Person" shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that "Person" shall not include (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, (4) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (5) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person for purposes of this Agreement as of the first
date on which the individual, person or group becomes required to or does report
its ownership on Schedule 13D.

        3.     Termination and Change in Control. Except as set forth in
Sections 6, 7, and 10.A, no benefits shall be payable under this Agreement
unless there is a change in control of the Company, your employment is
terminated, and your termination is a Qualifying Termination or a Qualifying
Early Termination. Your termination is a Qualifying Termination if a change in
control of the Company occurs and your employment subsequently terminates during
the term of this Agreement, unless your termination is because of your death, by
the Company for Cause or Disability, or by you other than for Good Reason. Your
termination is a Qualifying Early Termination if a potential change in control
of the Company occurs, your employment terminates during the pendency of the
potential change in control of the company and during the term of this
Agreement, the termination is in contemplation of a change in control of the
Company, and an actual change in control of the Company occurs within one year
following your termination, unless your termination is because of your death, by
the Company for Cause or Disability, or by you other than for Good Reason. A
transfer of your employment from

--------------------------------------------------------------------------------

the Company to one of its subsidiaries, from a subsidiary to the Company, or
between subsidiaries is not a termination of employment for purposes of this
Agreement.

        A.    Disability. If, as a result of your incapacity due to physical or
mental illness or injury, you are absent from your duties with the Company on a
full-time basis for 6 consecutive months, and within 30 days after written
notice of termination is given you have not returned to the full-time
performance of your duties, the Company may terminate your employment for
"Disability."

        B.    Cause. Termination by the Company of your employment for "Cause"
means termination upon (1) your willful and continued failure to substantially
perform your duties with the Company (other than failure resulting from your
incapacity due to physical or mental illness or injury, or actual or anticipated
failure resulting from your termination for Good Reason), after a demand for
substantial performance is delivered to you by the Board which specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties, or (2) your willful engagement in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise. For purposes of this Section 3.B, no act or failure to act on your
part shall be considered "willful" unless done or omitted to be done by you not
in good faith and without reasonable belief that your act or omission was in the
best interest of the Company. Notwithstanding the foregoing, you shall not be
deemed to have been terminated for Cause unless and until:

•a resolution is duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses (1) or (2) of this Section 3.B and specifying the
particulars of your conduct in detail, and

•a copy of this resolution is delivered to you.

        All decisions by the Company regarding termination for Cause must be
supported by clear and convincing evidence.

        C.    Good Reason. "Good Reason" means any of the following, if
occurring without your express written consent after a change in control of the
Company:

        (1)   The assignment to you of any duties inconsistent with your
responsibilities as an Executive Officer of the Company or a significant adverse
alteration in your responsibilities from those in effect immediately prior to
the change in control of the Company;

        (2)   The disposition of the business of the Company for which your
services are principally provided pursuant to a partial or complete liquidation
of the Company, a sale of assets (including stock of a subsidiary) of the
Company, or otherwise, unless the acquirer of the business assumes and agrees to
fully perform this Agreement and the Company agrees to guarantee the obligations
of the acquirer under this Agreement;

        (3)   A reduction by the Company in your annual base salary as in effect
on the date of this Agreement (as the same may be increased from time to time),
except for across-the-board salary reductions similarly affecting all executives
of the Company and all executives of any Person in control of the Company;

        (4)   A reduction by the Company in your target annual cash incentive as
in effect immediately prior to the change in control of the Company;

        (5)   The Company's requiring you to be based anywhere other than in the
metropolitan area in which you were based immediately prior to the change in
control of the Company, except for required travel on the Company's business to
an extent substantially consistent with your business travel obligations as
existed immediately prior to the change in control;

--------------------------------------------------------------------------------




        (6)   The failure by the Company to continue to provide you with
benefits and compensation, including paid time off, welfare benefits, short- and
long-term incentives, pension, life insurance, healthcare, and disability plans,
no less favorable in the aggregate than the benefits and compensation available
to you immediately prior to the change in control of the Company;

        (7)   The failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement, as contemplated in
Section 10; or

        (8)   Any purported termination of your employment by the Company which
is not effected pursuant to a Board resolution satisfying the requirements of
Section 3.B or a Notice of Termination satisfying the requirements of
Section 3.D, as applicable. Furthermore, no such purported termination of your
employment shall be effective for purposes of this Agreement.

        For purposes of determining whether a Qualifying Early Termination has
occurred, references to a change in control of the Company in this Section 3.C
shall be deemed to refer to any potential change in control of the Company
pending at the time of the event or circumstance alleged to be Good Reason.

        Your right to terminate your employment pursuant to this Section 3.C
shall not be affected by your incapacity due to physical or mental illness or
injury. Your continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason.

        D.    Notice of Termination. Any purported termination by the Company or
by you shall be communicated by written Notice of Termination to the other party
according to Section 11. A "Notice of Termination" must indicate the specific
termination provision in this Agreement relied upon and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
your employment under the indicated provision.

        E.    Date of Termination. "Date of Termination" means:

        (1)   if your employment is terminated for Disability, 30 days after the
Notice of Termination is given (provided that you have not returned to the
performance of your duties on a full-time basis during that 30-day period);

        (2)   if your employment is terminated for Cause, for Good Reason, or
for any other reason other than Disability or a Qualifying Early Termination,
the date specified in the Notice of Termination (which, in the case of a
termination for Cause shall not be less than 30 days from the date the Notice of
Termination is given, and in the case of a termination for Good Reason shall not
be more than 60 days from the date the Notice of Termination is given);

        (3)   if your termination is a Qualifying Early Termination, the later
of the date determined according to subsection (1) or (2) above, or the date
upon which the actual change in control of the Company occurs; or

        (4)   if a dispute exists regarding the termination, the date on which
the dispute is finally determined, either by mutual written agreement of the
parties or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal having expired and no appeal having been
perfected), or, if earlier, the last day of the term of this Agreement. This
subsection (4) shall apply only if (i) the party receiving the Notice of
Termination notifies the other party within 30 days that a dispute exists,
(ii) the notice of dispute is made in good faith, and (iii) the party giving the
notice of dispute pursues resolution of the dispute with reasonable diligence.
While any dispute is pending under this subsection (4), the Company will
continue to pay you your full compensation in effect when the Notice of
Termination giving rise to the dispute was given (including, but not limited to,
base salary) and continue you as a participant in all compensation, benefit and
insurance plans and programs in which you were participating when the Notice of
Termination giving rise to the dispute was given, until the

--------------------------------------------------------------------------------




dispute is finally resolved, or if earlier, the last day of the term of this
Agreement. Amounts paid under this subsection (4) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.

        4.     Compensation During Disability or Upon Termination for Cause or
Other than for Good Reason.

        A.    During any period that you fail to perform your duties as a result
of incapacity due to physical or mental illness or injury, you shall continue to
receive your full base salary at the rate then in effect and all compensation
paid during the period until your employment is terminated for Disability
pursuant to Section 3.A. Thereafter, your benefits shall be determined in
accordance with the insurance programs then in effect of the Company or
subsidiary corporation by which you are employed, and any qualified retirement
plan and any executive supplemental retirement plan in effect immediately prior
to the change in control of the Company.

        B.    If your employment is terminated for Cause or by you other than
for Good Reason, the Company shall pay you only your full base salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, plus all other amounts to which you are entitled under any
compensation plan of the Company at the time those payments are due, and the
Company shall have no further obligations to you under this Agreement.

        5.     Compensation upon a Qualifying Termination or Qualifying Early
Termination. If your employment is terminated pursuant to a Qualifying
Termination or Qualifying Early Termination, then you shall be entitled to the
benefits provided in this Section 5.

        A.    Not later than the 5th day following the date the release required
pursuant to Section 8.D becomes effective, the Company will pay you the
following amounts:

        (1)   Your full base salary through the Date of Termination (or, in the
case of a Qualifying Early Termination, through your last day of employment) at
the rate in effect at the time Notice of Termination is given without regard to
any reduction in base salary that would constitute Good Reason (whether or not
any reduction is asserted as Good Reason), plus all other amounts to which you
are entitled under any compensation plan of the Company at the time those
payments are due (in each case, to the extent not already paid);

        (2)   A lump sum severance payment equal to 3 times the sum of (a) your
annual base salary at the rate in effect at the time Notice of Termination is
given without regard to any reduction in base salary that would constitute Good
Reason (whether or not any reduction is asserted as Good Reason) ("Base
Salary"), plus (b) your target annual incentive under the Boise Incentive and
Performance Plan (or any substitute plan) for the year in which occurs either
the Date of Termination (or, in the case of a Qualifying Early Termination, your
last day of employment) or change in control of the Company, whichever is
greater, without regard to any reduction in the target incentive that would
constitute Good Reason (whether or not any reduction is asserted as Good Reason)
("Target Bonus"); and

        (3)   To the extent not already paid, a lump sum amount equal to the
greater of the value of your unused and accrued time off, less any advanced time
off, in accordance with the Company's Your Time Off Policy (or any successor
policy) as in effect immediately prior to the change in control of the Company
or as in effect on the Date of Termination (or, in the case of a Qualifying
Early Termination, as in effect on your last day of employment), whichever is
more favorable to you.

        B.    The Company shall, at its sole discretion, comply with either
subsection (1) or (2) below:

        (1)   for a 12-month [36-month for SVPs and above] period following the
Date of Termination, maintain, in full force and effect for your continued
benefit, all life (other than the Company's Supplemental Life Plan), disability,
accident and healthcare insurance plans, programs, or arrangements, and
financial counseling services in which you were participating immediately prior
to the change in control of the Company (or in the case of a Qualifying Early
Termination, immediately prior to your last day of employment), or, if more
favorable to

--------------------------------------------------------------------------------

you, the plans, programs, or arrangements in which you were participating
immediately prior to the Date of Termination, or

        (2)   not later than the 5th day following the date the release required
pursuant to Section 8.D becomes effective, pay you a lump sum payment equal to
twelve [thirty-six] times 150% of the sum of (a) the monthly group premium for
the life (other than supplemental life), disability, accident and healthcare
insurance plans, programs, or arrangements, and (b) the monthly allowance for
financial counseling services, in each case in which you were participating
immediately prior to the change in control of the Company (or in the case of a
Qualifying Early Termination, immediately prior to your last day of employment),
or, if more favorable to you, the plans, programs, or arrangements in which you
were participating immediately prior to the Date of Termination.

        If the Company chooses to provide the benefits indicated under
subsection (1), and your continued participation (or a particular type of
coverage) is not possible or becomes impossible under the general terms and
provisions of the plans, programs or arrangements, then the Company shall
arrange to provide you with benefits, at substantially the same cost to you as
determined immediately prior to your last day of employment, which are
substantially similar to those which you are entitled to receive under such
plans, programs and arrangements.

        Notwithstanding the foregoing, the Company shall continue to pay the
Company-paid premium under the Company's Supplemental Life Plan (or a successor
plan) for thirty-six months following the Date of Termination.

        For a Qualifying Early Termination, any portion of the period commencing
on the day after your last day of employment through and including the Date of
Termination during which the Company provides you with benefit continuation or
pays the Company-paid premium under the Company's Supplemental Life Plan (or a
successor plan) will apply toward the payment period required above.

        C.    In addition to the aggregate retirement benefits to which you may
be entitled under the Company's qualified pension plan, the Company's
Supplemental Pension Plan, any other nonqualified pension agreement or
arrangement (excluding the Company's Supplemental Early Retirement Plan), or any
successor plans, the Company shall pay you amounts equal to (1), (2), (3), or
(4), whichever is applicable:

        (1)   If you have satisfied the service, but not the age, requirements
of the Company's Supplemental Early Retirement Plan (the "SERP"), as in effect
immediately prior to the change in control of the Company, you shall receive a
monthly benefit, commencing on your 55th birthday equal to the benefit to which
you would have been entitled under the SERP, as in effect immediately prior to
the change in control of the Company, had you satisfied the age and service
requirements as of the Date of Termination; or

        (2)   If you have satisfied the age, but not the service, requirement of
the SERP, as in effect immediately prior to the change in control of the
Company, you shall receive a monthly benefit, commencing as of the Date of
Termination equal to the benefit to which you would have been entitled under the
SERP, as in effect immediately prior to the change in control of the Company,
had you satisfied the age and service requirements as of the Date of
Termination; or

        (3)   If you have satisfied neither the age nor the service requirements
of the SERP, as in effect immediately prior to the change in control of the
Company, you shall receive a monthly benefit, commencing on your 55th birthday
equal to the benefit to which you would have been entitled under the SERP, as in
effect immediately prior to the change in control of the Company, had you
satisfied the age and service requirements as of the Date of Termination; or

--------------------------------------------------------------------------------




        (4)   If you have satisfied both the age and the service requirements of
the SERP, as in effect immediately before the change in control of the Company,
you shall receive the benefits to which you are entitled under the terms of the
SERP.

        Solely for purposes of calculating the amount of the benefit to which
you would have been or are entitled under the SERP pursuant to subsections
(1) through (4) above, you shall be deemed to have (i) accrued an additional two
[three—for SVPs and above] years of service credit under the Boise Cascade
Corporation Pension Plan for Salaried Employees (the "Pension Plan") following
the actual date of your termination of employment and (ii) earned compensation
for each additional year of service (without giving effect to limitations in the
Pension Plan on the amount of compensation which may be taken into account in
calculating the benefit under that plan) equal to the sum of the Base Salary and
the Target Bonus. The benefits under this Section 5.C shall be paid in the same
manner as, and shall otherwise possess the same rights and privileges as were
available with respect to, benefits under the terms of the SERP as in effect
immediately prior to the change in control of the Company.

        For purposes of this Section 5.C, with respect to a Qualifying Early
Termination, references to the terms of the SERP as in effect immediately prior
to a change in control of the Company shall mean the terms of the SERP as in
effect immediately prior to your last day of employment.

        D.    You shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in Sections 5.A and/or
5.C be reduced by any compensation earned by you as the result of employment by
another employer or by retirement benefits after the Date of Termination, or
otherwise. Benefits otherwise receivable by you pursuant to Section 5.B(1) shall
be reduced to the extent comparable benefits are actually received by you during
the 12-month [36-month] period following your termination, and you must report
any such benefits actually received by you to the Company.

        6.     Legal Fees. The Company shall pay to you all reasonable legal
fees and expenses which you incur (a) as a result of your termination (including
any legal fees and expenses incurred in contesting or disputing your
termination), (b) in seeking in good faith to obtain or enforce any right or
benefit provided by this Agreement, or (c) in connection with any tax audit or
proceeding to the extent applicable to the application of Section 4999 of the
Internal Revenue Code of 1986 as amended, to any payment or benefit provided
under this Agreement. This payment shall be made within 10 business days after
the Company receives your written request for payment accompanied by reasonable
evidence of fees and expenses incurred.

        7.     Protective Limitation.

        A.    Notwithstanding any provision of this Agreement to the contrary,
if you would receive payments under this Agreement or under any other plan,
program, or policy sponsored by the Company which relate to a change in control
of the Company (the "Total Payments") and which are determined by the Company to
be subject to excise tax under Section 4999 of the Code (the "Excise Tax"); then
the Company shall pay to you an additional amount (the "Gross-up Payment") such
that the net amount retained by you, after deduction of any Excise Tax on the
Total Payments and any federal, state and local income and employment taxes, and
Excise Tax upon the Gross-up Payment, shall be equal to the Total Payments.

        B.    For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (1) all of the
Total Payments shall be treated as "parachute payments" (within the meaning of
Section 280G(b)(2) of the Code) unless, in the Company's opinion, the payments
or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code, and (2) all "excess
parachute payments" within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless, in the Company's opinion, the
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of

--------------------------------------------------------------------------------




Section 280G(b)(4)(B) of the Code) in excess of the base amount allocable to
such reasonable compensation, or are otherwise not subject to the Excise Tax.
For purposes of determining the amount of the Gross-up Payment, you will be
deemed to pay federal income tax at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of state and local taxes.

        C.    The Company will pay you the amount of the Gross-up Payment as
soon as the amount can be determined, but in no event later than the 30th day
after the Date of Termination. At the time that payments are made under this
Agreement, the Company shall provide you with a written statement setting forth
the manner in which the payments were calculated and the basis for the
calculations including, without limitation, any opinions or other advice the
Company has received from its tax counsel, its auditor, or other advisors or
consultants (and any opinions or advice which are in writing shall be attached
to the statement).

        D.    If the Excise Tax is finally determined to be less than the amount
taken into account in calculating the Gross-up Payment, you shall repay to the
Company, within 5 business days following the time that the amount of the
reduction in Excise Tax is finally determined, the portion of the Gross-up
Payment attributable to the reduction (plus that portion of the Gross-up Payment
attributable to the Excise Tax and federal, state, and local income and
employment taxes imposed on the Gross-up Payment being repaid by you, to the
extent that such repayment results in a reduction in the Excise Tax and a
dollar-for-dollar reduction in your taxable income and wages for purposes of
federal, state, and local income and employment taxes). If the Excise Tax is
determined, for any reason, to exceed the amount taken into account in
calculating the Gross-up Payment, the Company shall make an additional Gross-up
Payment in respect of the excess (including any interest, penalties, or
additions payable by you with respect to the Excise Tax) within 5 business days
following the time that the amount of the excess is finally determined. You and
the Company shall reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

        8.     Employee Covenants; Release.

        A.    You agree that you will not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of your assigned duties and for the benefit of the Company, either
during the period of your employment or at any time thereafter, any nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company, any of its subsidiaries, affiliated companies or businesses, which you
obtained during your employment by the Company. This restriction will not apply
to information that (i) was known to the public before its disclosure to you;
(ii) becomes known to the public after disclosure to you through no wrongful act
of yours; or (iii) you are required to disclose by applicable law, regulation or
legal process (provided that you provide the Company with prior notice of the
contemplated disclosure and reasonably cooperate with the Company at its expense
in seeking a protective order or other appropriate protection of such
information).

        B.    During your employment with the Company and for one year after
your termination, you agree that you will not, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, knowingly solicit, aid or induce any managerial level employee of the
Company or any of its subsidiaries or affiliates to leave employment in order to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee.

        C.    You agree that during and after your employment with the Company
you shall not make any public statements that disparage the Company, its
respective affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of

--------------------------------------------------------------------------------




sworn testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 8.C.

        D.    Notwithstanding anything in this Agreement to the contrary, the
payment to you of the benefits provided in Section 5 is conditioned upon your
execution and delivery to the Company (and your failure to revoke) a customary
general release of claims.

        9.     Deferred Compensation and Benefits Trust. The Company has
established a Deferred Compensation and Benefits Trust, and shall comply with
the terms of that Trust.

        For this purpose, the term Deferred Compensation and Benefits Trust
shall mean an irrevocable trust or trusts established or to be established by
the Company with an independent trustee or trustees for the benefit of persons
entitled to receive payments or benefits, the assets of which nevertheless will
be subject to claims of the Company's creditors in the event of bankruptcy or
insolvency.

        10.   Successors; Binding Agreement.

        A.    The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place. Failure of the Company to obtain an assumption and agreement prior
to the effectiveness of any succession which occurs during your employment with
the Company and the term of this Agreement shall be a breach of this Agreement
and shall entitle you to compensation from the Company in the same amount and on
the same terms as you would be entitled hereunder if you experience a Qualifying
Termination or Qualifying Early Termination, except that for purposes of this
Section 10.A, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, "Company" shall mean
Boise Cascade Corporation and any successor to its business and/or assets which
assumes and agrees to perform this Agreement.

        B.    This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you under this Agreement if you had continued to live,
all such amounts, unless otherwise provided in this Agreement, shall be paid in
accordance with the terms of this Agreement to your devisee, legatee or other
designee or if there is no such designee, to your estate.

        C.    Any dispute between you and the Company regarding this Agreement
may be resolved either by binding arbitration or by judicial proceedings at your
sole election, and the Company agrees to be bound by your election in that
regard, provided that the Company is entitled to seek equitable relief in a
court of competent jurisdiction in connection with the enforcement of the
covenants set forth in Section 8. Under no circumstance will a violation or
alleged violation of those covenants entitle the Company to withhold or offset a
payment or benefit due under this Agreement

        11.   Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance with this
Section 11, except that notice of change of address shall be effective only upon
receipt.

        12.   Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and an officer designated by the Board. No waiver
by either party at any time of any breach by the other party of, or

--------------------------------------------------------------------------------


compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement have been made by either party which are not
expressly set forth in this Agreement. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to those sections. If the obligations of the Company under Sections
4, 5, 6 and 7 arise prior to the expiration of the term of this Agreement, those
obligations shall survive the expiration of the term.

        13.   Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        14.   Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        15.   No Guaranty of Employment. Neither this Agreement nor any action
taken under this Agreement shall be construed as giving you a right to be
retained as an employee or an executive officer of the Company.

        16.   Governing Law. This Agreement shall be governed by and construed
in accordance with Delaware law.

        17.   Other Benefits. Any payments made to you pursuant to this
Agreement are in addition to, and not in lieu of, any amounts to which you may
be entitled under any other employee benefit plan, program or policy of the
Company, except that payments made to you pursuant to Section 5.A(2) shall be in
lieu of any severance payment to which you would otherwise be entitled under any
severance pay policy of the Company and payments made to you pursuant to
Section 5.C shall be in lieu of any payments under the SERP.

        If this letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter
which will then constitute our agreement on this subject.

Sincerely,  
BOISE CASCADE CORPORATION
 
By
 
 
       

--------------------------------------------------------------------------------

J. W. Holleran
Senior Vice President and General Counsel  
Agreed to this [        ] day of [            ], 200            
 
 
 
 
 

--------------------------------------------------------------------------------

[Name of Officer]
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11

